Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a first antenna resonating element formed from the peripheral conductive wall, and having a first end at a first dielectric-filled opening in the housing and a second end at a second dielectric-filled opening in the housing; a second antenna resonating element formed from the peripheral conductive wall, and having a first end at the second dielectric-filled opening in the housing and a second end at a third dielectric-filled opening in the housing; a third antenna resonating element formed from the peripheral conductive wall, and having a first end at a fourth dielectric-filled opening in the housing and a second end at a fifth dielectric-filled opening in the housing; a fourth antenna resonating element formed from the peripheral conductive wall, and having a first end at the fifth dielectric-filled opening in the housing and a second end at a sixth dielectric-filled opening in the housing.
Regarding independent claim 15, patentability exists, at least in part, with the claimed features of a first antenna having a first resonating element arm formed from the first segment and a first antenna feed coupled between a first location on the first 
Regarding independent claim 19, patentability exists, at least in part, with the claimed features of a first antenna element at the first corner having first and second opposing ends that each terminate at dielectric material in the rectangular periphery at the first end of the housing; a second antenna element at the second corner having first and second opposing ends that each terminate at dielectric material in the rectangular periphery at the first end of the housing; a third antenna element at the third corner having first and second opposing ends that each terminate at dielectric material in the rectangular periphery at the second end of the housing; and a fourth antenna element at the fourth corner having first and second opposing ends that each terminate at dielectric material in the rectangular periphery at the second end of the housing.
Claims 2-14 depend from claim 1, claims 16-18 depend from claim 15, claim 20 depend from claim 19 and are included in the allowable subject matter.


However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/Primary Examiner, Art Unit 2845